DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12, 21-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “extends over part of the circumference of the working sleeve”, and the claim also recites “preferably over half the circumference” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) 
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of compact prosecution below, claim 21 will be interpreted as requiring the limitations following the phrase “such as”. 
Regarding claim 26, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of compact prosecution below, claim 26 will be interpreted as requiring the limitations following the phrase “such as”.
Regarding claim 28, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of compact prosecution below, claim 28 will be interpreted as requiring the limitations following the phrase “such as”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-10, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Predick (U.S. Pub. No. 2017/0021147 A1, hereinafter “Predick”). 
Predick discloses, regarding claim 1, an instrument set (10, see Figs. 1-16) for spinal operations (see Fig. 16), comprising: a guide rod (14) which has a lumen (31); and a guide cannula (12) which can be received in the lumen of the guide rod (see Fig. 9), wherein a cavity is eccentrically formed in the guide rod (see annotated Fig. 12, below, see also paras. [0060]-[0061]).

    PNG
    media_image1.png
    556
    675
    media_image1.png
    Greyscale

Regarding claim 2, wherein the cavity is eccentric with respect to the outer contour and/or the central axis of the outer contour of the guide rod (see annotated Fig. 12, below, see also paras. [0060]-[0061]).
Regarding claim 3, wherein the guide rod has a distal tongue (see annotated Fig. 11 below) which is arranged eccentrically with respect to the cavity and/or a central axis of the guide rod (see Fig. 11).

    PNG
    media_image2.png
    797
    652
    media_image2.png
    Greyscale

Regarding claim 4, wherein the guide rod has a lateral slot opening connected to the cavity (see annotated Fig. 12 above), such that the cavity forms a partially cylindrical groove (see annotated Fig. 12 above).
Regarding claim 5, wherein the width of the slot opening is smaller than the diameter of the groove (see annotated Fig. 12 above, note that the width between 36 and 37 is less than the diameter of 31).
Regarding claim 6, wherein the inner wall surface (e.g. inner wall surface of 31) of the guide rod that surrounds the cavity and the groove is in the shape of a cylinder jacket or a partial cylinder jacket (see Fig. 12).
Regarding claim 7, wherein the outer wall surface (e.g. outer surface of 30) of the guide rod is in the shape of a cylinder jacket or partial cylinder jacket (see Fig. 12).
Regarding claim 8, wherein the slot opening of the cavity or the groove of the guide rod is diagonally opposite the tongue (see Fig. 11, see annotated Fig. 11 above).
Regarding claim 9, wherein the distal tongue of the guide rod has opposing partially arcuate edges (see annotated Fig. 11 above), the distal ends of which lead into a tip of the tongue (see annotated Fig. 11 above).
Regarding claim 10, further comprising a working sleeve (108 and 109) comprising a longitudinally extending, in particular cylindrical cavity which has a cross section that is at least the same as the cross section of the guide tube, preferably as the cross section of the guide rod (see Figs. 14 and 16, note that guide rod 14 extends within cylindrical cavity formed in 108 and 109 and therefore has a cross section that is at least the same as the cross section of 14).
Regarding claim 16, wherein a distal lip (see annotated Fig. 16 below) extends over part of the circumference of the working sleeve (see Figs. 14 and 16, note that the lip extends over a part of the circumference).

    PNG
    media_image3.png
    874
    557
    media_image3.png
    Greyscale

Regarding claim 19, further comprising dilators (16 and 18) comprising lumina (41 and 51) adapted to the guide tube and/or guide rod or to one another (see Figs. 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick, as applied to claims 1 and 10 above, an in view of Abbasi (U.S. Pub. No. 2017/0135704 A1, hereinafter “Abbasi”). 
Predick discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 11, wherein the working sleeve has a row of teeth on its distal end face; regarding claim 12, wherein the row of teeth extends over part of the circumference of the working sleeve, preferably over half the circumference; regarding claim 13, wherein the teeth of the row of teeth are asymmetrical; regarding claim 14, wherein a first flank of the teeth is designed as a flat S inclined toward the distal tip of a tooth; regarding claim 15, wherein a second flank is oriented axially parallel; and regarding claim 17, wherein the tips of the teeth and the end face of the lip are at the same axial height.
Abbasi disclose a working sleeve (102, see Fig. 1A), that includes a row of teeth on a distal end face (see annotated Fig. 3A below), wherein the teeth extend over part of the circumference (see annotated Fig. 3A below) wherein the teeth of the row of teeth are asymmetrical (see annotated Fig. 3A below, see para. [0035]); wherein a first flank of the teeth is designed as a flat S inclined toward the distal tip of a tooth (see annotated Fig. 3A below, note teeth peek and dip to form a flat S inclined to a tip); wherein a second flank is oriented axially parallel (see annotated Fig. 3A below); and wherein the tips of the teeth and the end face of the lip are at the same axial height (see annotated Fig. 3A below) in order to provide teeth for cutting into the vertebra (see para. [0039]).

    PNG
    media_image4.png
    409
    379
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the working sleeve in Predick to include teeth as set forth above in view of Abbasi in order to provide teeth for cutting into the vertebra. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick, as applied to claim 1 above, and in view of Shluzas (U.S. Pub. No. 2007/0288026 A1, hereinafter “Shluzas”).
Predick discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 18, further comprising a hollow needle comprising a stylet and/or a guide wire, transverse dimensions of the stylet and/or guide wire preferably being adapted to the lumen of the cavity of the hollow needle.
Shluzas discloses, using a targeting needle (see para. [0127]), with a stylet (see para. [0129]) and a guide wire (see para. [0129]-[0132]) in order to properly locate, prepare the target site and guide tools to the target site (see paras. [0127]-[0135]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the instrument set in Predick to include a hollow needle, stylet and guide wire in view of Shulzas in order to properly locate, prepare the target site and guide tools to the target site. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick, as applied to claim 1 above, and in view of Pagliuca et al. (U.S. Pub. No. 2003/0073998 A1, hereinafter “Pagliuca”).
Predick discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 20, further comprising work tools such as milling cutters and the chisel, the radial dimensions of which are adapted in particular to the lumen of the working tube.
Pagliuca discloses instruments for treating the vertebra (see ABSTRACT), wherein an endoscope (1500) is inserted through a cavity of a working sleeve (1020, see Fig. 53) and at least one working instrument (S, see para. [0259]) such as cutters (see para. [0259]) is inserted through the working sleeve (see paras. [0226] and [0259]) and removing an osteophyte (see para. [0259]) in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope (see para. [0226]) and remove osteophytes that have accumulated between the vertebrae (see para. [0259]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include inserting an instrument and endoscope through the working sleeve and removing an osteophyte under endoscopic view in view of Pagliuca in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope and remove osteophytes that have accumulated between the vertebrae.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick (U.S. Pub. No. 2017/0021147 A1, hereinafter “Predick”) in view of Boyd et al. (U.S. Pub. No. 2002/0156481 A1, hereinafter “Boyd”). 
Predick discloses, regarding claim 21, a method for performing operations, in particular on the outside of vertebral bodies or bones (see Fig. 16, see paras. [0012] and [0077]), wherein after a guide tube (12) has been inserted from the body surface of a patient as far as the surface of a vertebral body or bone (see Fig. 16, see paras. [0012] and [0077]), a guide rod (14) comprising an eccentrically formed cavity (31) is inserted over the guide tube into the body of the patient as far as the surface of the vertebral body or bone (see Fig. 16), a distal tip (see annotated Fig. 11 above) formed eccentrically at the distal end of the guide rod is pressed against the surface of the vertebral body or bone (see Fig. 16, see paras. [0012] and [0077]), the guide tube within the guide rod is retracted in a proximal direction (see Fig. 16, see paras. [0012] and [0077]).
Regarding claim 22, wherein a guide rod (14) comprising a cavity (31) arranged eccentrically in its outer contour and/or the axis of symmetry of its outer contour is inserted into the body of the patient (see annotated Fig. 12 above).
Regarding claim 23, wherein without or after removing the guide rod over the guide tube or if the guide rod is not removed (see Fig. 16 see paras. [0012] and [0077]), a working sleeve is inserted (100, see Fig. 16), over said guide rod (see Fig. 16), into the body of the patient in a distal direction as far as the surface of the vertebral body or bone (see Fig. 16, see paras. [0012] and [0077]), and in that the guide tube and optionally the guide rod are removed from the working sleeve (see Fig. 16, see paras. [0012] and [0077]).
Regarding claim 24, wherein one or more dilators (16 and 18) are firstly introduced over the guide tube or guide rod as far as the vertebral body and the working sleeve is subsequently inserted over the inserted dilator having the largest diameter (see Fig. 16, see paras. [0012] and [0077]).
Predick fails to disclose, regarding claim 21, in that the position of the distal end of the guide cannula relative to an intended position is checked, generally under X-ray view, if the intended operating region does not match the position of the distal end of the guide tube on the vertebral body or bone, and the guide rod together with the guide tube located therein is pivoted about its distal tip in order to pivot a cavity of the guide rod over the intended operating region or to move closer to the operating region, and the guide tube within the guide rod is subsequently moved again distally toward the surface of the vertebral body or bone; regarding claim 21, wherein the method includes removing osteophytes; and regarding claim 23, anchored on the surface the vertebral body or bone. 
Boyd discloses a method of accessing the disc space (see ABSTRACT), wherein the distractor tips include radiographic markers to indicate the ends of the device and to indicate the rotational alignment of the distractors in the space and make adjustments as needed (see para. [0011]) in order to ensure proper insertion of the tools into the disc space (see para. [0011]). Boyd further discloses removing osteophytes (see para. [0073]) in order to prepare the vertebral for engagement with the guide sleeve (see para. [0073]). And Boyd discloses anchoring the device to the adjacent vertebrae (see para. [0073]) in order to maintain its position during subsequent steps (see para. [0073]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include verifying under X-ray view the ends of the guide tube / guide rod as well as the rotational alignment of the guide tube / guide rod and make adjustments as needed in view of Boyd in order to ensure proper insertion of the tools into the disc space (see para. [0011]). And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include removing osteophytes in view of Boyd in order to prepare the vertebral for engagement with the guide tube / guide rod. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include anchoring on the surface of the vertebral body or bone in view of Boyd in order to maintain its position during subsequent steps. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick in view of Boyd, as applied to claim 21 above and in further view of Shluzas (U.S. Pub. No. 2007/0288026 A1, hereinafter “Shluzas”). 
Regarding claim 25, wherein firstly, optionally after making a skin incision, a hollow needle having an inserted stylet is inserted into the body of the patient as far as the vertebral body, then the stylet is removed and a guide wire is inserted through the hollow needle, and then, after removing the hollow needle, the guide tube is inserted over the guide wire as far as the vertebral body and finally the further steps of the method are carried out.
Shluzas discloses, a method of treating the vertebra (see ABSTRACT) that includes making a skin incision (see para. [0131]), inserting a targeting needle (see para. [0127]), with a stylet (see para. [0129]), removing the stylet (see para. [0129]) and inserting a guide wire (see para. [0129]-[0132]) in order to properly locate, prepare the target site and guide tools to the target site (see paras. [0127]-[0135]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick to include making a skin incision, inserting a targeting needle, with a stylet, removing the stylet and inserting a guide wire in view of Shulzas in order to properly locate, prepare the target site and guide tools to the target site

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick in view of Boyd, as applied to claim 21 above and in further view of Pagliuca et al. (U.S. Pub. No. 2003/0073998 A1, hereinafter “Pagliuca”). 
Predick in view of Boyd, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 26, wherein at least one work instrument is inserted through the working sleeve as far as the operating site on the vertebral body or bone, and the operation to be performed, such as the removal of osteophytes, is carried out on the vertebral or bone surface; regarding claim 27, wherein the shaft of an endoscope is inserted through an elongate cavity of the work instrument; and regarding claim 28, wherein an endoscope is firstly inserted through the working sleeve and then a work instrument is inserted through an elongate cavity of the endoscope as far as the surface of the vertebral body or bone, and a surgical step, such as the removal of an osteophyte, is carried out under endoscopic view.
Pagliuca discloses a method of treating the vertebra (see ABSTRACT), wherein an endoscope (1500) is inserted through a cavity of a working sleeve (1020, see Fig. 53) and at least one working instrument (S, see para. [0259]) is inserted through the working sleeve (see paras. [0226] and [0259]) and removing an osteophyte (see para. [0259]) in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope (see para. [0226]) and remove osteophytes that have accumulated between the vertebrae (see para. [0259]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Predick in view of Boyd to include inserting an instrument and endoscope through the working sleeve and removing an osteophyte under endoscopic view in further view of Pagliuca in order to allowing visual identification of the vertebral structures enables the physician to perform the procedure while viewing the surgical area through the endoscope and remove osteophytes that have accumulated between the vertebrae.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Ries (U.S. Pub. No. 2015/0359570 A1), Ries (U.S. Pub. No. 2016/0045334 A1), Sandhu (U.S. Pub. No. 2018/0256364 A1), Prado (U.S. Patent 9,028,522 B1) disclose instrument sets for the vertebra. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773